This office action is in response to the amendments filed on 05/03/2020. Claims 3-4, 12-13 have been cancelled, claims 1-2, 5-11, 14-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-2, 5-11, 14-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 10 and 20 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 10, 20, : “…the memory device performs the write operation to store indexes of the first and second data and the predicted error parity under control of the controller, wherein the error management command determines the second data based on one or more of stability and locality of data, and wherein the error management command determines the second data by determining the stability based on one or more of an erase number, whether soft decision has been performed and a fail bit..…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Reference Mukherjee is directed to a system is disclosed that includes a component, a fault table configured to receive fault information associated with the component, and a diagnosis processor configured to read the fault information from the fault table and initiate corrective action as a function of the fault information. A method for handling faults in the system

Reference Sakaue is directed to a storage unit stores first reliability information corresponding to a hard decision result of each of a plurality of bits which form an ECC ( Error Correction Code) frame defined by a parity check matrix, and second reliability information corresponding to a soft decision result of each of the plurality of bits.    



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114